     Case 2:19-cv-01179-KJM-DMC Document 70 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                               No. 2:19-CV-1179-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MORGAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are plaintiff’s motion for leave to amend his second

19   amended complaint (ECF No. 57) and plaintiff’s proposed third amended complaint (ECF No.

20   59).

21                  On June 29, 2020, plaintiff, without leave of the Court, submitted a third amended

22   complaint. See ECF No. 59. On July 28, 2020, defendants filed an answer to plaintiff’s third

23   amended complaint. See ECF No. 63. Therefore, the Court construes the filing of an answer as

24   non-opposition to plaintiff’s motion for leave to amend. Good cause appearing therefor,

25   plaintiff’s motion for leave to amend (ECF No. 57) is granted and this action shall proceed on

26   plaintiff’s third amended complaint, filed June 29, 2020. By separate order, the Court will set a

27   ///

28   ///
                                                        1
     Case 2:19-cv-01179-KJM-DMC Document 70 Filed 08/13/20 Page 2 of 2

 1   schedule for this case.

 2                  IT IS SO ORDERED.

 3

 4   Dated: August 12, 2020
                                               ____________________________________
 5                                             DENNIS M. COTA
 6                                             UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
